Title: From Thomas Jefferson to Henry Dearborn, 15 January 1806
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                     Th:J to Genl. Dearborne
                            
                            Jan. 15. 1806.
                        
                        I forgot to mention at our last conversation that I think we should concur heartily in both of Governor
                            Hull’s propositions. 1. to enlarge the extinguishment of Indian titles in that quarter, & 2. to introduce agricultural
                            improvements among the Indians of the same quarter. any specific measures therefore which he and judge Woodward have to
                            recommend might be recieved without detaining them here inconveniently. Affectionate salutations.
                    